Beck, J.,
dissenting. — I. The facts of the case, as shown by the pleadings and established by the evidence, are these: *570Plaintiff, having purchased certain real estate in the city of Davenport, caused the deed therefor to be made to his son, a lad twelve years of age. The property was purchased for the purpose of occupancy by plaintiff, and, after quite extensive repairs, was so occupied. The purchase price of the property was wholly paid out of plaintiff’s own money. The plaintiff was solvent. He does not seem to have had any well-defined purpose in causing the conveyance to be made to his son. He certainly had no intention to bestow the property upon his son as an advancement, and there was no intention to cover up the property so that it could not be reached by creditors. Indeed, it does not appear that he was indebted to any considerable extent. His own explanation of the conveyance to the son is, in effect, that it was a foolish act, done without consideration or purpose.
II. The property in question having been purchased and paid for by plaintiff with his own money, a resulting trust arises in his favor, and the title of the realty is held by the son subject thereto. The law presumes that the conveyance was in the nature of an advancement to the son, but the presumption may be overcome by clear and satisfactory evidence. Cecil v. Beaver, 28 Iowa, 241. It is a familiar rule that a resulting trust of the character of the one recognized in this case may be established by parol evidence, if sufficiently clear and satisfactory, and such evidence will, of course, overcome the presumption just stated, that the conveyance was made as aij advancement to the son. The evidence in this case, which we regard as sufficient to overcome this presumption and establish the trust, is mainly the testimony of the plaintiff himself. But he is corroborated in important and controlling facts by other evidence.
III. The plaintiff caused himself to be appointed guardian for his son after the deed was executed to him; and for the purpose of raising money in order to make repairs upon the house, under authority of the proper court, obtained upon his application, executed as guardian, a mortgage upon the *571property. Counsel insists that plaintiff is estopped by reason of these transactions, to deny that defendant holds the absolute title to the property. It is urged that an estoppel exists — First, by record; second, by the conduct of plaintiff. The claim of estoppel by record is based upon the action of the court empowering plaintiff to execute a mortgage in his capacity of guardian; but the question of the character of the son’s title, or his interest in the realty, was not in issue nor involved in the proceedings in that action. They cannot, therefore, operate as an estoppel against the claim of plaintiff.
IT. There is no estoppel arising from the conduct of plaintiff, for the reason that the evidence shows no fraud, representation or concealment intended to induce defendant to do any act, nor was any act done by reason thereof. • Defendant did not change his condition by reason of the conveyance, and he will lose nothing in which he has a right by reason of the plaintiff’s conduct. The doctrine of estoppel, therefore, is not applicable to the case. ■ See Bigelow, Estop, é80 et seq.; Bisp. Eq., §§ 281, 282; Pom. Eq. Jur., § 802.
No other questions arise in the case. "We reach the con-' elusion that the decree of the district court vesting the title of the real estate in plaintiff is correct, and ought to be affirmed.
Eothrock, J\, concurs with the dissent.